Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/2/2021.
Claims 21-29 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2019 and 3/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

Claim 21-23 and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terhune et al. (US 2012/0328572; published December 27, 2012) in combination with Kurzinger et al. (6,303,175; patented October 16, 2001) in view of Sas et al. (US 2008/0057047; published March 6, 2008).
Applicant’s Invention
Applicant claims an inoculant intended for administration to fish comprising Bacillus velezensis and a saccharide comprising pectin or a pectin-related saccharide.  
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Terhune et al. teach compositions comprising spore-forming strains of bacillus used to treat or prevent disease in farmed fish and crustaceans (abstract, [0026-29]; limitations of claims 21-23).  Bacillus species include bacillus amyloliquefaciens and those closely related to the species [0021].  The bacillus strains utilized are spore-forming species that kill or prevent growth of pathogenic bacteria or fungi [0031].  The composition is formulated as a feed wherein the spore-forming strain at a concentration of at least 104 CFU/g to 107 CFU/g of feed [0039-42, 0100; limitation of claims 25 and 26].  The specific Bacillus strains are coated onto the feed by spraying [0072; limitation of claim 28].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Terhune et al. does not teach that the feed comprises pectin.  It is for this reason that Kurzinger et al. is combined.
With respect to claim 27, Kurzinger et al. teach gel-like feed for aquatic fish and shrimp which contains 0.01-50% gel former, 0.1-90% natural feed and other additives (abstract).  The gel formers used include the natural gel former pectin (column 2, lines 17-25, claim 5).  
With respect to claim 29, Kurzinger et al. teach the gel-like feed is formed by compressing the various ingredients into various feed forms including granulates, tablets and cylindrically-shaped sticks fish can bite into, which would constitute pelleted form (column 3, lines 10-47, claim 12).
Terhune et al. also does not teach the specific bacillus species is bacillus velezensis.  It is for this reason that Sas is joined.
Sas et al. teaches that bacillus amyloliquefaciens is used to treat gastrointestinal disorders [0001].  Sas et al. teach that Bacillus velezensis and bacillus amyloliquefaciens belong to the same genospecies and were known at the time of invention to be synonymous since they have a high percentage of DNA homology [0095-96, Table 7].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Terhune et al. and Kurzinger et al. are both drawn to methods of treating fish and crustaceans with feeds.  Terhune et al. and Sas et al. both teach the bacillus species Bacillus amyliloliquefaciens.   Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Terhune et al., Kurzinger et al. in view of Sas et al. to form a feed comprising Bacillus velezensis and pectin with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Terhune et al. and Kurzinger et al. to further include pectin because it was a known to be used as a gel forming agents in feed for fish and crustaceans.  Furthermore, one of ordinary skill would have been motivated at the time of invention to substitute bacillus velezensis in place of bacillus amyloliquefacies since Sas et al. teaches that the species have a high percentage of DNA homology and are often used synonymously.  

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Terhune et al. (US 2012/0328572; published December 27, 2012) in combination with Kurzinger et al. (6,303,175; patented October 16, 2001) in view of Sas et al. (US 2008/0057047; published March 6, 2008), as applied to claims 21-23 and 25-29, in further view of Kristiansen (US 2010/0086647; published April 8, 2010).

Applicant’s Invention
Applicant claims an inoculant comprising Bacillus velezensis and a saccharide comprising pectin or a pectin-related saccharide.  

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Terhune et al., Kurzinger et al. and Sas et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claim 24, Terhune et al., Kurzinger et al. and Sas et al. do not teach the molecular weight of the pectin is at least 30000 g/mol.  It is for this reason that Kristiansen is joined.
Kristiansen teach feed and food compositions that enhance survival and support growth of animals (abstract).  There is need within the farmed fish industry for weight gain in fish and shrimp to improve health and well-
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Terhune et al., Kurzinger et al., Sas et al. and Kristiansen to include pectin with a molecular weight greater than 30,000 with a reasonable expectation of success because Kristiansen teach that polysaccharidess with a molecular weight between 30,000-3,000,000 act as a survival enhancing agent to improve the growth of fish and crustaceans.  Therefore, one of ordinary skill would have been motivated to adjust the properties of the pectin by increasing the molecular weight to at least 30000 g/mol to improve the fish health.  



Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617